
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 490
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2011
			Mr. Gosar (for
			 himself, Mr. Franks of Arizona,
			 Mr. Duncan of South Carolina,
			 Mr. Mack, Mr. Broun of Georgia,
			 Ms. Jenkins,
			 Mr. Bilirakis,
			 Mr. Marchant,
			 Mr. Grimm,
			 Mr. Farenthold,
			 Mrs. Ellmers,
			 Mr. Landry,
			 Mr. Burton of Indiana,
			 Mr. Nunnelee,
			 Mr. Canseco,
			 Mrs. Hartzler,
			 Mr. Schilling,
			 Mr. Pearce,
			 Mr. Johnson of Ohio,
			 Mr. Jones,
			 Mr. Schweikert, and
			 Mr. West) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing no confidence in the Attorney
		  General of the United States.
	
	
		Whereas the United States Attorney General is a key
			 position in the Executive Branch;
		Whereas the laws of the United States are enforced and
			 upheld by the United States Attorney General;
		Whereas the Judiciary Act of 1789 created the Office of
			 the Attorney General and the Attorney General represents the United States in
			 legal matters and gives advice and opinions to the President and to the heads
			 of the executive departments of the Government;
		Whereas the people of the United States need to have full
			 confidence in the Attorney General of the United States;
		Whereas the people of the United States need assurance
			 that the top law enforcement official in the United States is competent,
			 trustworthy, and beyond reproach;
		Whereas the people of the United States further expect
			 that when mistakes are made, the Nation’s top law enforcement office will not
			 seek to cover up such mistakes, but will cooperate with Congress and the
			 American public in disclosing the events and circumstances and transparently
			 addressing the issues;
		Whereas the current United States Attorney General, Eric
			 Holder, presided over a law enforcement scheme called Operation Fast and
			 Furious that was ill conceived at the outset and mismanaged;
		Whereas according to information obtained through the
			 House Oversight and Government Reform Committee, Operation Fast and Furious
			 allowed thousands of weapons of various types to be illegally sold and or
			 transferred from the United States to violent drug cartels and known criminals
			 in Mexico and elsewhere;
		Whereas under Attorney General Holder’s watch, this
			 operation was not set up to catch criminals and no proper monitoring of the
			 guns being sold or transferred was undertaken;
		Whereas Attorney General Holder further failed to inform
			 or cooperate with Mexican authorities even though hundreds of weapons were
			 being sent to Mexico;
		Whereas currently, Mexico is under severe stress due to
			 drug cartel wars;
		Whereas credible sources estimate that over 35,000
			 Mexicans have been killed since 2007;
		Whereas due to Attorney General Holder’s failure to
			 properly control, monitor, or establish Operation Fast and Furious, it is
			 likely Mexican nationals were killed or wounded by weapons sold through this
			 scheme;
		Whereas the carnage resulting from Operation Fast and
			 Furious is not limited to Mexico;
		Whereas the evidence further suggests that such guns have
			 been used in the United States, and may be involved in the death of Border
			 Patrol Agent Brian Terry;
		Whereas in response to Congressional inquiries, the
			 Administration, through Attorney General Holder’s office, initially provided
			 false information to Congress;
		Whereas in response to Alcohol, Tobacco and Firearms
			 whistleblowers who came to Congress, the Administration, through Attorney
			 General Holder’s office, retaliated against such whistleblowers; and
		Whereas in response to Congressional inquiries, the
			 Administration, through Attorney General Holder’s office, has redacted key
			 information and has been intransigent, obstructionist, and obdurate: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress has lost confidence in the Attorney General of
			 the United States.
		
